Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s amendment filed on August 11, 2020. Claims 1-20 are pending. Claims 1-20 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Zhou et al. US Pat. Pub. No. 2015/0026072 A1 ) teaches computer implemented methods and systems for using a global world universal digital mobile and wearable currency. The method commences with receiving a transfer request. The transfer request is associated with an amount represented in tokens of the global world universal digital mobile and wearable currency. The transfer request includes at least a sender account, a recipient account, and the amount. The method continues with transferring the amount from the sender account to the recipient account based on the transfer request.
Even though, the prior art of record teaches methods and systems performing the above mentioned steps, the prior art of record fails to teach in any combination a method and a corresponding system for transmitting physical currency, comprising the steps of  identifying, by the system provider device through the communications network to the physical currency 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-20 are deemed to be statutory.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tu, K. V., & Meredith, “RETHINKING VIRTUAL CURRENCY REGULATION IN THE BITCOIN AGE” https://dialog.proquest.com/professional/docview/1679398868?accountid=131444 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691